 PYRO MINING CO.Pyro Mining Company and United Mine Workers ofAmerica,District No.23. Cases 9-CA-7023 and 9-CA-7128June 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn January 16, 1973, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge' and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,PyroMining Company,Wheatcraft,Kentucky,its officers,agents,successors,and assigns,shall take the action set forth in the saidrecommended Order.1The Respondenthas excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not to overrulean Administrative Law Judge's resolutions with respectto credibility unlessthe clear preponderanceof all ofthe relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe recordand find nobasisfor reversing his findingsNor dowe find merit in theRespondent's contention that becausethe Administrative Law Judge cred-ited theGeneral Counsel's witnesses, and discreditedthe Respondent's wit-nesses,his credibilityresolutions are erroneousor attended by bias orprejudiceSeeN L R B. v Pittsburgh Steamship Company,337 U.S 656(1949)DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: The UnitedMine Workers of America, District No. 23, herein called theUnion, or the UMW, filed the charge in Case 9-CA-7023on May 9, 1972,' against Pyro Mining Company,hereiniUnless specifically stated otherwise all dates herein refer to 1972607called Respondent or the Company, alleging that the Com-pany had violated Section 8(a)(1) and (3) of the Act. Thecharge in Case 9-CA-7128 was filed on June 21, also alleg-ing violations of Section 8(a)(1) and (3). An order consoli-dating cases and the consolidated complaint and notice ofhearing was issued by the Regional Director on June 30.The consolidated complaint alleged that Respondent haddischarged four employees and adversely changed workingconditions of a fifth employee and committed various viola-tions of Section 8(a)(1). At the hearing the complaint wasamended to allege that the fifth man had also been discrimi-natorily discharged.Respondent's July 6 answer, as amended at the hearing,admitted the requisite commerce and jurisdictionalallega-tions and the supervisory status of the supervisors named inthe complaint, but denied that it had committed any unfairlabor practices.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held on October 11 and 12, in Madisonville,Kentucky.Briefsfrom General Counsel and Respondenthave been carefully considered. To a considerable extentRespondent's witnesses did not deny statements attributedto them which were alleged as violative of Section8(a)(1).In other instances, Respondent's witnesses sought to bluntthe effect of the testimony by changing or adding one or twowords.Most of the General Counsel's witnesses appeared tomake an effort to answer questions directly and candidly.Several of Respondent's witnesses, particularly Riley, Sulli-van, and McGregor, appeared in some instances to dissem-ble and attempt to avoid answers to questions. Further itappeared that these three witnesses embellished their testi-mony by exaggeration in order to establish reasons for thedischarges. I do not credit their testimony where it is inconflict with that of the General Counsel'switnesses.The principal question in this case is whether theassignedreasons for discharges are pretextual or not. I find that theyare and that Respondent has violated Section 8(a)(1) and (3)of the Act and will make appropriate recommendations toremedy these violations.Upon the entire record in this case, including my evalua-tion of the reliability of the witnesses based on the evidencereceived and my observation of their demeanor and thenature and manner in which responses were made, I makethe following:FINDINGS OF FACTITHE BUSINESSOF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent is an Illinois corporation engaged in coalmining near Wheatcraft, Kentucky. During the past year,Respondent bought and received directly from points out-side the State of Kentucky goods and products valued inexcessof $50,000.Respondent admits and I find that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.204 NLRB No. 104 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsThe rule, as stated, maintained and enforced, prohibitsany solicitation during nonwork or nonproductive time inthe mine. Respondent did not demonstrate or attempt todemonstrate any necessity for such a rule, merely statingthat this has always been its rule. Under Board law, this ruleis invalid since it prohibits solicitation on nonworking timewithout giving a legitimate basis for such prohibition. SeeDaylin, Inc., Discount Division d/b/a Miller's Discount Dept.Stores,198 NLRB No. 40.I therefore conclude and find that Respondent's no-soli-citation rule as enunciated by Vice President Riley is invalidand violates the Section 7 rights of Respondent's employeesand Section 8(a)(1) of the Act, and that its enforcement bywarningsor threats in several incidents as set forth belowalso violatesSection 8(a)(1).Respondent offered testimony that the Union had soughtto organize it since it began operations in 1963. Respondentstated that it secured a state court injunction limiting picket-ing by the Union around 1966 and that in 1969 the Unionlost a National Labor Relations Board election. Sometimebetween 1969 and 1971, the Company stated, it got the statecourt to enlarge the injunction to prohibit all picketing bythe UMW. The Company defends some of its inquiries asto the union affiliation of employees on the basis that itsought information to determine whether the employeeswere acting for the Union in picketing the mine. This de-fense, the facts of which will be discussed below, is onewhich I find does not adequately cover the offenses.According to Respondent, the mine is in an isolated areaand a number of the miners drive as far as 40 miles to getto work. Respondent instituted a system of monthly $10bonus payments for employees who had no unexcused ab-sences during a month and this bonus was paid at the endof the year. Vice President Riley posted a notice on Decem-ber 24, 1970, stating that any absences other than for sick-ness would have to be cleared by the office with an excusebefore credit towards the bonus could be given. It is clearfrom the testimony which follows that when they were offsick, some employees brought excuses and some did not.This could depend on how long they were out, but in anyevent such absences in many cases were excused.It is clear from the testimony of the employees and Rileythat there is no clearly consistent pattern in enforcement ofthe rule concerning excuses and itseemsto have been hon-ored more in the breach than in the observance.It is alsoclear that there were no clear standards concerning absen-teeism prior to May 1, with Riley and his supervisors actingas they saw fit in individual cases. The notice of December24, 1970, did not establish a rule regarding absenteeism, butrelates only to the granting of credit for excused absencesleading towards a bonus. The first specific written rule re-garding absenteeism, and possible punishment therefor, wasset forth in a written rule published sometime after May 1.Vice President Riley's explanation of his conception of ab-senteeismwas that if a man was off from work too oftenwithout alegitimateexcuse he would be fired. Asked what"too often" meant, Riley replied that was up to him todecide and that it would depend on why the person was outand what he felt about it and what period of time it covered.This could not be called an objective standard.Respondent's promulgation of an absenteeism rule fol-Respondent operates an underground slope mine withtwo production shifts, the first ending at 3 p.m. and thesecond beginning at 4 p.m., and a third, a maintenance shift.At the beginning of each shift the miners assemble at themine opening or portal and are conveyed in a motorizedtrain called a "mantrip" into the mine to their job locations.At the time material the production shifts had four sections,each having a 10-man crew, operating in different areas ofthe mine. Each section would operate in a "run" where theymight have eight or more coal faces which would be cut,drilled, and shot. Thereafter the coal would be loaded on acart which would take the coal to a conveyer belt. Conveyerbolts from various points in the mine converged to a mainbelt which took the coal out of the mine to the tipple. Afteran area had been cleared, a "pinner operator" would comein and run bolts into the roof to strengthen the roof toprotect against slate or roof falls. The bolts used by Respon-dent are 30 inches long. The "pinner operator" would drilla hole into the roof and then insert a bolt and a plate andtighten it snugly to the roof. The bolts according to the planwere to be placed within 2 feet of the coal face, within 2-1/2feet of the side or rib of the mine, and no more than 5 feetapart over the mine roof.Respondent has been in business at this location since1963. James H. Riley is a vice president and part owner ofthe Company and the operating manager of the mine. As-sisting him is AustinTyson,the mine manager, a night anda day superintendent, section foremen, and face foremen.Men reporting to work ordinarily go to the change houseand change their clothes, then take their lunch with them tothe mine entrance, and ride the mantrip into the mine. Theyhave their breaks and eat their lunch underground. Thereturn trip at the conclusion of the shift again takes approxi-mately 45 minutes until they emerge from the mine portal.In summation, there are two 45-minute periods entering andleaving themine,a half-hour lunch period, and the break-times, all of which are taken below ground and are nonpro-ductive or nonwork time, although the Company pays themen for all time spent below ground.According to Vice President Riley, the Company has al-ways had a rule prohibiting soliciting of any type on compa-ny time, which Riley defines as all the time the Companypays for, which would include lunch and breaktime and thetime spent in the mantrip. Respondent did not explain thereason for this broad rule but simply stated it as a fact.When Vice President Riley stated this rule during his testi-mony, General Counsel moved to amend the complaint toallege that Respondent had promulgated, maintained, andenforced an illegal no-solicitation rule. This was the onlytestimony received about this rule and, although Respon-dent objected to the complaint amendment, which wasgranted, Respondent stated it needed no additional time todefend this allegation. The parties agreed that the validityor invalidity of the rule rested solely on the interpretationto be given to Riley's testimony. PYRO MINING CO.lowing the initiation of union activity and Respondent'sofficials' knowledge of such activity make the rule some-what suspect.The Company attempts tojustify impositionof the rule by stating that the stringent requirements of the1969 Federal Coal Mine Health and Safety Act made itnecessary for'the Company to cut down on absenteeismsince when a man is absent from hisjob,it causes a shortageof the necessary manpower on the particular shift.Respon-dent promised to get tough on "safety violations"in SafetyDirector Paul Sullivan'sMay 1 speech in which he alsostated that Vice President Riley would not run the mines ifthe Union came in.Since the Federal act was in existencesince 1969 and Respondent had been having inspectionsregarding the act for a long time before May 1, the timingof this tightening up on safety is also suspect. This becomesmore evident by the exaggerations in some of Respondent'stestimony.The following section contains a credited version of theevents in chronological order with findings as to the viola-tions.B.The 8(a)(1) and(3)Violations1.Marvin Phillips testified that,after some discussionamong the men,he contacted the Union aroundApril 15and arrangements were subsequently made for a meeting ofemployees to be held onApril 30. Testimonyindicated thatthere had been no union organizational attempts for sometime prior to this date.2.A well-attendedunion meeting was held onApril 30.Testimonyindicates that a considerable number ofRespondent's employees includingRobert Mooney, BobbyRich,Marvin Phillips,HarveyBaker,and David Brooks,the alleged 8(a)(3) discriminatees in this case,were present.A number of employees signed union authorization cards atthe meeting and blank authorization cards were distributedto those whowished to tryto sign up other employees.Mooney and Phillips were active in this endeavor.3.VicePresident Riley, although first stating that he wasnot aware ofthe April 30union meeting,admitted he heardof the union organizational effort and said he heard the mentalking aboutit on April 30 or shortlythereafter.He admit-ted that he responded to this news by telling some of themen that he would not operate the mine if it went union.Riley said he was present when Mine Safety Director PaulSullivan spoke to the first shift before they started work onMay 1. According to Riley,Sullivan told the men that Rileyhad said that he would not operate the mine if it went union.Sullivan also spoke about safety and,according to severalGeneral Counsel witnesses,stressed the danger of smokingand said that those violating the safety regulations could beimmediately discharged.Riley's testimonyclearlyindicates that he knew of theunion meeting and organizational attempt prior to the firstshift on May1, contrary tothe impression he attempted atfirst to create.4.After completing work on the first shift on May 1,Marvin Phillips went to the bathhouse and while he wastaking a shower,Vice PresidentRileycame in andyelled tohim, "Phillips,Iwant to see some of those damncards youare passing out." Phillips answered, "I don't know what you609are talkingabout." Riley said he had fourmen that saidPhilliPs asked them to sign cards.Phillips replied that Rileyhad four lying "s.o.b.'s" on his hands.Rileysaid,"as goodas I have beento you, and you dosomething like this tome." Phillips againsaid that he didn't know whatRiley wastalking about.Riley called Phillips a backbiting b- and leftthe bathhouse.5.Mooney corroborated Phillips'testimony,stating thathe was outside thebathhouseat the time and heard theconversation.When Rileycameout of thebathhouse hesaid,"Mooney, if you know whats good for you you'll getyour damn a- up over the hill and take your brother withyou." Riley then called Mooney a backbiting b-. Mooneyasked,"Is I fired?" Riley said, "No, you arenot fired, notyet." Elmond Todd was near Mooney when Riley spoke tohim and testifiedthat he heard Riley call Mooney a backbit-ing b-. The brother referred to by Riley isMooney's half-brother,Harvey Baker.Rileytestifiedthat he talked to Mooneyand Phillips be-cause he wastold theyhad been passing out union cards oncompany time and sincethis violatedhis rule hetold themnot to do it.He said heknew Mooneywas passing out unioncards becausehe had receivedone of them.Riley did not deny the testimony of Phillipsand Mooney.He further admittedhe told a coupleof employees that hewouldn't operate a mine with a union and this was com-pounded byhis authorization to Sullivanto voice this threatto the employees.These are clear calculatedthreatsto the employees fromthe top managementofficial presentat the mine who wasalso a part owner of theCompany. The attemptedqualifica-tion by Rileyand Sullivan, that Riley personallywould notrun the mine,isan attempt to alter the testimony whichlacks credenceor force. The threatwas clear and I find that,throughRileyand Sullivan, Respondent violated Section8(a)(1) of the Act by threatening not torun the mine if theUnion came in. I furtherfind thatthe questions and state-ments to Phillipsand Mooney on May 1 by Riley wereillegal interrogationsof the employeesin regard to theirunion activities and threats of reprisals against them forengaging in unionactivity and, as such,violated Section8(a)(1) of the Act. Even if Riley consideredthese questionsas relatingto the Company's no-solicitationrule, they areunlawful,as is the Company's rule.6.HarveyBaker signeda union card on April 30 at theunion meeting and later offered union authorization cardsto seven or eight fellowemployees. On May 2 nearthe mineentrance,Riley said,"Harvey, I have been good to you, Igive you a job." Baker replied that he knew that. Rileyasked,"Haveyou beengoing to these union meetings?"And Bakeranswered,"Yes, sir." Riley stated that he kneweveryone that had beengoing to the meetings." Baker said,"I am awareof that." Riley saidif the mine went union hewould not operate it. Baker replied,"that's your business."About thattime,Baker'shalf-brother,RobertMooney,came overand Riley said, "Bobby,I've been good to you.Have you been going to union meetings?"Mooney an-swered yes.Riley againsaid thathe would not operate themine if it went union.Mooney corroboratedthis conversa-tion and addedthat Riley told them hewanted the unionthing talked down. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDRiley testified that he did not recall this conversation butadmitted that it was possible he had had such a conversa-tion.Icredit the conversation as described by Baker andMooney and find that the Company,by Riley's questioningand statements,illegally interrogated these two employeesand threatened that the mine would be closed if it wentunion and,by this questioning and these threats, Respon-dent violated Section 8(a)(1) of the Act.7.On either May I or 2,Mine Superintendent JamesTyson approached Mooney and handed him a union card.Mooney asked what it was and Tyson said it was Mooney's,that a boy had given it to him to give back to Mooney, andhe was doing so. Mooney said that whoever told Tyson thattold him a lie.Tyson said, "Well, don't you be going to nomore union meetings and don'tbe giving out no morecards."Mooney answered, "Yes sir."In essence, Tyson confirmed this conversation but at-tempted to pass it off as a joke,saying he was going to havesome fun with Mooney by giving it to him.The comments made by Tyson take this clearly out of therealm of any joke and establish it as an unlawful interroga-tion of Mooney's union activities and a threat to him not toengage in any union activities.I find that the Company, byTyson's conversation with Mooney,violated Section 8(a)(1)of the Act.8.Bobby Rich attended the April 30 meeting and, onMay 2, was asked by Riley to come to the office followinghis shift.Mine Safety Director Paul Sullivan was present atthe office and Riley began the conversation by saying,"What in the hell have I done to you that you are about tocut my throat?"Rich said he hadn't done anything. Rileythen said, "Mr. Sullivan,ain't you got something you wanthim to say,that you want him to hear?"Sullivan said yes,he wanted him to understand it word by word.Sullivan thensaid, "Mr. Riley has run the mines for 30 years and he ain'trunning no union mine,and he ain'tfixing to start nowbecause he would close it first."Riley then said it would bebest for Rich to get his clothes and get up the hill. Rich said,"In other words, I take it I'm fired." Sullivan said no. Rileysaid,"He'll be out of here before the week's over." Richthen left.In regard to this conversation,Riley said he asked Richwhy he was causing a disturbance among the men but didnot recall what Sullivan said. (Riley had testified earlier thathe didn'tuse the word"union" but used the word"distur-bance.")He testified that he called Rich into his officebecause he was informed that Rich was causing a distur-bance in the mine,making speeches and trying to get themen to sign union cards on company time on the ride in themantrip coming out of the mine at the end of the shift. Rileymaintained that any such solicitation on company time, i.e.,while the men were in the mine,was absolutely forbiddenby his no-solicitation rule.I find that Respondent violated Section 8(a)(1) of the Actby Riley's interrogation of an employee's union activitiesand sentiments and by threatening him with discharge.Sullivan's reiteration of the mine-closing threat is an addi-tional violation of Section 8(a)(1). As noted above, I havefound Respondent's no-solicitation rule to be unlawful andthe threats to enforce it also violate Section 8(a)(1).9.Marvin Phillips testified that on May 3, while his sec-tion foreman,Glenn Menser,a fellow employee,Paul Rey-nolds,and himself were discussing the Union,Menser toldPhillips that the Company had been thinking about usinghim as a section foreman on the No.4 unit before he startedthis"mess."Menser said that if Phillips forgot about this"mess"he might still get that job.Menser's testimony concerning this event was not specif-ic.He stated he believed the conversation about the bossingjob started with somebody in the crowd saying somethingabout who was going to be the boss in the No.4 unit andhe said he believed he asked whether Phillips was going totake it.He thought Phillips replied that he might havemessed that up already.Menser said he didn't know aboutthat.Asked whether anything was said about the Union,Menser said that he equated the Union with"messing up"and that there had been rumors about the Union aroundthat time.Menser's hesitating,qualified testimony makes an effortto switch the conversation to an innocuous inquiry from adirect threatening statement.It is clear that there was aconversation about the supervisory job and Phillips' unionactivity.IcreditPhillips'direct,clear testimony overMenser'shesitating,qualified version and find and con-clude that Respondent violated Section 8(a)(1) of the Act byForeman Menser's statement that the Company was think-ing about using Phillips as a section foreman before he gotmessed up with the Union and might still consider him if heforgot about the Union.10.Robert Mooney, who had worked for the Companyoff and on since 1966 or 1967,had in that space of time lostan eye and one or more fingers working in the mine, some-times as a"powder boss"and at other times as a "pinneroperator."He was a "pinner operator"when he was dis-charged on May 5,a little more than halfway through theshift,around 9:15 p.m. Mooney testified that his sectionforeman,McGregor,and the shift foreman,Lewis watchedhim work for a while and that shortly thereafter Lewis toldhim his pins were 7 inches too far apart and to get his lunchbucket and come on. As he was being escorted out of themine,Foreman Lewis told that Riley said Mooney was nexton the agenda.Shortly thereafter,Lewis told employee Bobby Rich, "Ifired your buddy Mooney,they said his pins were too farapart.I fired him and we will get you before tomorrownight."Rich testified to this on cross-examination afterbeing asked how he knew that Mooney was fired becauseof the Union.Lewis did not testify,so this testimony is undenied.Mooney testified that in putting pins into the roof hefollowed what he had always known as standard procedurefor spacing the pins.He indicated that the pins were to beplaced within 2 feet of the face,2-1/2 feet from the side orrib of the mine tunnel,and 5 feet apart in the roof. Inspacing roof pins,Mooney followed what was describedduring the hearing as the"bent wrist method,"meaning thathe would measure the 5-foot distance with both arms ex-tended and one wrist bent,with the distance calculated fromthe tip of the fingers on one hand to the bent wrist of theother hand.Mooney testified that he had always used thismethod when he couldn't tell by eyewhere the pin should PYRO MINING CO.611be.Other pinner operators corroborated the use of thismethod and that the Company did not provide any meansof measuring the 5-foot distance.Kenneth McGregor, Mooney's section foreman on May5, testified thatMooney told him hewas gettingtired ofrunning the pinner and this would be his last night of doingso.McGregor's testimony was calculated to give the impres-sion that Mooney deliberately did poor or bad work so thathe would be relieved of the pinning job. No explanation forsuch a change or its desirability was offered.WithRespondent's testimony that rooffalls are thenumber onekiller in coalmines,it is difficult if not impossible to imaginean employee, charged with pinning the roof, deliberatelyfailing todo the job and leaving himself and his fellowminers inwhat could be extreme danger.McGregor testified that of the pins Mooney put in thatnight, one out of three pins was hanging down some 4 to 5inches, or was not touching the ceiling, and was anywherefrom 1 to 2 feet beyond the 5-foot limit. He said he foundareas whereMooney did not pinwithin10 feet of the face.Mooney had skipped room 8, according to McGregor, whotold him to run his complete cycle and come back and pinit,and that they wouldn't cut therein the meantime. Mc-Gregor said he asked Foreman Lewis to come and observeMooney's work and that they had talked to Mooney, whoanswered that he was doing the best he could. About thattime,according to McGregor, Mooney had gone to pinroom 8 rather than follow the order to run the cycle and hewas then fired in midshift, although, according to McGre-gor,Mooney was the only experienced pinner they had onthat shift in the mine.McGregor testified he knew nothing of the union organi-zationuntil after Mooney was fired.In the faceof Sullivan'sspeeches to the employees on May1, threateningthat Rileywould not runthe mine ifthe Unioncame in,and withRespondent's knowledge of the union activity, this state-ment ofMcGregor's is not credible.When questioned about the roof bolting operation, Mc-Gregor indicated that after a coal face was shot only onerow of pins would be needed to meet the roof bolting plan,which may be an indication of what Respondent was doing.Further questioning revealed that such a procedure wouldclearly violate the roof bolting plan since when a face isshot, some 7 or 8 feet of coal would be removed. Since thepins had to be placed within 2 feet of the old face and within2 feet of the new face,it is clearthat in keeping with thoserequirements and the overall 5-foot spacing requirement, itwould be necessary to put in two rows of pins in eachinstance when a face was shot.Respondent's mine manager, Austin Tyson, testified thathe inspected the mine the day after Mooney was dischargedand he found some roof bolts 6 to 8 feet apart, and otherbolts loose and some bent. He testified that no work wasdone except maintenance between the time that Mooneywas discharged and when he inspected the mine the nextmorning.In rebuttal to Respondent's testimony, David Brooks,who was a pinner on the first shift, testified that when hereported to work the day after Mooney was discharged,having heard that Mooney had been discharged for havingpins way off, he inspected three places prior to the time thatTyson came into the mine. He stated that he did not findthe pins grosslyout of order and that since thepinner ma-chine wascold it had not been run on the previousmainte-nance shift.He wasnot told to repin any of the pins thathad been placed by Mooney and indicated that he did notcorrect any work that had been done. He stated that someof the pins may have been a bit more than 5 feet apart butthat none of them wasas far asthe 8 feet 2 inches to whichone respondent witness testified. Brooks said that when hestartedwork, there were three places that had not beenpinned. Since Mooney had been discharged with a coupleof hours leftto go on his shift this would have been the rightamount of work left to be done.Respondent offered no testimony that it ever orderedrepinningofMooney's work, which undoubtedly wouldhave been necessary if the pins were as badly placed or asmisplaced as itstestimony would indicate. Further Respon-dent claims that it has never been cited for a roof boltingviolation,which clearly would have been in order ifMooney's uncorrected work had been as bad as Respondentpainted it.Under all the circumstances Respondent's stated reasonsfor discharging Mooney can not be credited. Its chief wit-nessMcGregordeniesknowing of the union effort on May5, testimony which under all the circumstances is incredible,and whichcasts seriousdoubt on his credibility. Since therewas no pinning or repinning performed on the second shiftfollowing Mooney's midshift discharge, and none was doneon the maintenance shift and Brooks did not do any repin-ning on the succeeding first shift, Respondent has no evi-dence that any repinning was ever done. It is clear that ifthe conditionswere asbad as Respondent's witnesses por-tray, at some point there would have been a mine safetyviolation concerning the roof bolting plan. Further, if condi-tions were as bad as Respondent states, it certainly wouldhave ordered repinning since faulty pinning to that extentwould have presented an imminent danger to everyone inthe mine.It isconceivable that there could have been a 3-foot dis-tance from a pin to a face in the areas in which Mooney hadnot yet worked, but this would seem to be the only conceiva-ble basis for Respondent's testimony. If Respondent's testi-mony was based on such an event then the testimony iscalculatedly deceptive. To credit Respondent's testimony itwould be necessary to decide that Mooney, who had al-ready suffered severe physical impairments from mine acci-dents, was determinedly reckless to the extent that he waswilling to endanger himself and every other man in the mineby not properly setting roof bolts.In consideringall these circumstancesas wellas Riley'sthreat to Mooney on May 1, Tyson's threat on May 2, andLewis'statementstoMooney and Rich on May 5, I con-clude that Respondent's defense is not credible. I find thatMooney's testimony is credible and that Respondent eitherseized upon a minor matter or contrived thisissue as apretext for Mooney's discharge. I find and conclude that thecredible testimony establishes that Respondent's motiva-tion in discharging Mooney was his union activities andsentimentsand that by this discharge violated Section8(a)(3) and (1) of the Act.11.Bobby Rich testified that on the following day, May 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD6, he was out on a road about a mile and a half from themine with Mooney and Bradley when at or about 3:20 p.m.Riley drove up with the Company's surveyor.Riley ap-proached Mooney and said"You know,we've got an in-junction against the United Mine Workers.I'llcall thesheriff and have your d- a- in the jail."He then turnedto Rich and asked if he was going to work.Rich,who wasdue to be at work at 4 p.m., replied that it wasn't time forhim to go to work.Riley said,"You're fired,as of now."Riley testified that on May 6,he heard from some of theincoming second shift men that some employees were outon the road trying to get others not to go to work, and hedrove out to see what was going on. He acknowledged ask-ingMooney if he belonged to the Union,stating that heconsidered what they were doing as UMW picketing. Hesaid that Mooney replied yes and he told Mooney they hadan injunction against union picketing and that if they didn'tleave he was going to call the sheriff.Riley placed thisconversation at sometime between 3 and 4 p.m. He said heturned to Rich and told him to go to work, and that Richsaid he couldn't go to work yet, that he had to stay on thepicket line.He testified he again asked Rich to go in to workand when Rich refused,he told thihim he was discharged.During his later testimony, Riley placed this as occurringabout 3:45 p.m.Respondent defends this discharge on the basis that theactivity out on the road was not protected activity sinceRespondent had procured a state court injunction prohib-iting the Union from all picketing and it considered thatthese individuals were acting for the Union.Respondentalso claims that some of the men said they were acting insupport of Mooney and since it is obvious (to Respondent)thatMooneywasdischargedfornotfollowingRespondent's roof bolt plan, its subsequent action in disc-harging Rich for refusing to come to work on time wasperfectly legal and proper.There is testimony which indicates that about the time theunion organization began,a number of employees got to-gether and solicited mutual support,stating that if any ofthem was discharged because of the union activities they feltthey all should band together and withhold their servicesfrom Respondent.The acts of Mooney,Rich,Bradley, andothers in congregating out on the road some 1-1/2 milesfrom the mine entrance could hardly be termed picketingthe plant entrance. The undisputed testimony is that thesemen did ask their fellow employees to sign union authoriza-tion cards and asked support to strike the mine in protestof Mooney's discharge.Such activity is legally protected bythe LMRA,and Respondent's flat discharge of an individu-al in the circumstances described above is clearly violativeof Section 8(a)(1) and(3) of the Act.Respondent's attempttomark these individuals as union agents,in an effort tohave them cited for contempt as UMW picketing agents inthe state court,is not equatable with their activities in sup-port of one another and in launching their organizationalcampaign.The facts clearly sustain the proposition thatemployees under the LMRA have a right to withhold theirservices if they desire and to strike an employer.It is notclear whether Rich was prepared at that time to strike ornot, in that he did have his lunchbox with him and accord-ing to his testimony still had plenty of time in which to getto work.Ido not credit the subsequently sharpened testimo-ny of Riley from his first estimate of the event occurringbetween 3 and 4 p.m., to 3:45 p.m.in his later testimony. Ibelieve the testimony of Mooney and Rich that it was short-ly after 3 p.m. when Riley appeared.Riley's discharge state-ment clearly interfered with Rich's right to strike if he sodesired,or with his desire to go to work if that was hischoice,since he had time within which to appear at work,the scene only being 1-1/2 miles from the mine.Riley'sauthoritorian manner was again displayed here as it was inother instances such as the no-solicitation rule in this pro-ceeding.As stated above,I find and conclude that Respondentviolated Section 8(a)(1) and(3) of the Act by its dischargeof Bobby Rich.Supervisor Lewis' statement of the nightbefore concerning Mooney and about"getting"Rich on thefollowing day apparently was more truth than poetry.12.David Brooks,after having run a "pinning machine"for a period of time for Respondent,was taken off themachine on May 1 I and put to shoveling coal around theconveyer belts. Some 5 years previously,Brooks had suf-fered a fracture of his back in a slate fall in another mineand was receiving workmen's compensation with a continu-ing disability allowance of 20 percent.Thisfact was knownto Respondent from Brooks' fob application. The pinningmachine did not require the lifting motions of shovelingcoal. The coal shoveling job paid a lower rate and Brooksremained on thatjob with the exception of I day until hisMay 20 discharge.Respondent said that Brooks was reassigned because ofinattention to safety and production standards and offeredtestimony that on one occasion Brooks, contrary to thesafety regulations, rolled over an electric cable with a pieceof equipment.There was also testimony that on one occa-sion his"ginner" blocked a coal mine car. Brooks testifiedthat he did not block the coal car intentionally but wasrepairing a loose bolt and hanging an electric cord across arun so he could continue working.Ido not credit Respondent's charge. Brooks, from histestimony and from his actions, was a very careful individu-al who kept detailed records regarding safety violations inthe mine.According to his testimony Brooks was accostedby the mine foreman for blocking the run while taking thetime to hang an electric cord crossing the run,which is theantithesis of someone being careless in safety matters. Thisis the only occasion to which Respondent could possiblyhave any reference(Respondent's testimony being very gen-eral and with no date specificity)and it seems improbablethat this could come into the area of "inattention to safetyand production standards."It appears that the only opera-tive reason for this transfer,in the light of Brooks' backproblem,was to cause him back problems(which it did) inan effort to cause him to leave Respondent's employ.Brooks was subsequently off from May 17 through 19because of problems with his back.I find and conclude that the transfer from"pinner" toshoveling coal was discriminatorily motivated with the in-tent of retaliating against Brooks.Riley had previously stat-ed that he knew everyone who had attended the unionmeeting,as Brooks did.13.Marvin Phillips was discharged on May 15, asserted- PYRO MINING CO.613ly for absenteeism.Phillips was ashuttle cardriver in themine and contacted the union inmid-April and helped ar-range theApril 30 meeting.He signed a union card andsolicited others.His solicitationon behalf of the Union wasknown to Riley (See #4 above). Foreman Glenn Menseradmitted that he knewPhillipswas a unionman at the timehe had theconversation with him concerning the bossingjob (see #9 above). Phillips had worked for Respondentsince September1971 andsometime after beginning workhad been absenton one occasion.He broughta doctor'sexcuse to his foreman,but was told they didn'tneed it andwould probablylose it and for him to take it to the time-keeper.The timekeeper told Phillips he didn'tneed it, soPhillips threwit away and did not thereafter bother to bringa doctor's excuse when he was absentfor medicalreasons,nor was he thereafter asked fora doctor's excuse by Menseror any othersupervisor.On May 15 Phillips worked the whole day andas he wasleaving Riley asked him where he had been thepreviousday. Phillipsanswered that he was sick.Riley asked if hada doctor's excuse and Phillips saidthat he didn't. Riley thensaid,"you're fired."Phillips gathered his gear and left.14.HarveyBaker had been out onthe road1-1/2 milesfrom the mine entranceon May 13 whenManager AustinTyson askedhim and ElmondTodd if they were UMWmen. Todd said no. Tyson asked the otherspresent whatthey weredoing and Baker repliedtheywere tryingto betterthemselves.Tyson drove off.Tyson saidhe wasn't sureof the datebut admitted hedrove out, saw Todd,Baker,and the others, and asked ifthey weremembers ofthe UnitedMineWorkers. He saidhe asked for his own information.He believedthat Todd orBaker respondedthey were not and tohis question of whatthey weredoing receivedthe reply theywere talking. Hetold them they should go to work.This conduct of Tyson's was for the sole purpose of ob-serving the activities of Baker and the others and amountsto surveillance of their union organizational activities andas such violated Section 8(a)(1) of the Act and I so find.15.On either May 15 or 16 Baker went to see DoctorNeal Calhouncomplaining of shortnessof breath,and hiscondition was diagnosed as black lung disease.When hereported for work onthemorningofMay 17,foremanLewis asked if he had a doctor's slip. He saidhe did not andLewis discharged him.On other occasions when Baker was absenthe did notbring in adoctor's slip and states he was nevertold to doso and saw no notice on the bulletin board concerningabsences.He stated hishalf-brother Robert Mooney wasabsent more than he wasand that heknew of others whohad at least as many if not more absencesand had not beendischarged.Respondent's brief claimsthatBaker wasdischarged forexcessive and unexcused absenceswhich hadmade it diffi-cult forRespondenttomeet applicable Federal safetystandards and claimsthat he should have known about therule regardinga doctor'sexcuse. Respondenttakes the posi-tion thatreinstatementshould not be ordered for Bakersince he filed a claim that he was permanentlyand totallydisabled asof May 15, 1972,as a resultof the black lungdiagnosis and becauseof his allergy problems.16.David Brooks was absent from work on May 17through May 19, and saw his doctor on May 18. When hereturned to work on May 20 he brought with him an excusefrom his doctor dated May 18 which said the patient(Brooks)had been seen on May 18. Day shift mine ForemanPope asked Brooks if he had a doctor's excuse and Brooksanswered that he did. Pope said, "Well we figured youwould have." Brooks handed the excuse to Pope who stateditwas only good for 1 day and called Austin Tyson over andasked him to look at it. Tyson shook his head and said it wasno good. Pope told him to turn in his equipment. Brooksturned in his equipment and left.Brooks testified that he had seen his doctor on three otheroccassionsin 1972, twice because of his back, on February26 and May 18, and once on March 16 because of a sinuscondition.On each of these occasions he had been absentfor 3 days, seen the doctor on the middle day, and reportedback to work and handed in an excuse which read preciselyas the last one, i.e., this patient seen this day, and signed bythe doctor. Brooks asked for these excuses and handed themin because he wanted his absences excused in order to quali-fy him for the monthly bonus.Respondent notes in its brief that Brooks was absentsome eight times in 1972 and concedes that Brooks' testimo-ny was to the effect that these were excused absences. Re-spondent insists the discharge was justified since thestatement was that the patient was seen on one date and hewas absent 3 days. Respondent makes no attempt to distin-guish this latter occasion from the other two in 1972 whenthe excuse had been accepted.17.Basically the discharges of Phillips, Baker, andBrooks rest on Respondent's general proposition that it wasentitled to discharge them for their lack of a doctor's excuse.Respondent seeks to justify these discharges with severalreasons. It argues that since late 1970 the Company hadposted a notice regarding absences which expressed a needfor an excuse. However, testimony concerning a speech giv-en at the Christmas party held in 1970, after which thisnotice was produced, and the language of the notice itselfindicate that the principal reason for the notice was to re-mind the employees that they would not receive their bonusof $10 a month if they did not present excuses for the timethat they were absent. The bonus arrangement providedthat each employee would receive a $10 bonus per month,payable at the end of the year, for each month in which hehad no unexcused absences.There isnothing in the noticeconcerning any punitive measures to be taken for unex-cused absences.Itwas noted above in #3 that it was only after the unionmeeting of April 30 and knowledge of that meeting by Riley,Sullivan, and Respondent's supervisory hierarchy, that Re-spondent in its May I employee meeting threatened to stopoperating the mine if the Union came in and announcedthat it was going to be strict in enforcing its safety rules,particularly the one on smoking. Although the Federal CoalMine Health and Safety Act has been in existence since1969, as far as this record shows this was the first timeRespondent announced it was going to be strict about itsenforcement. Shortly after this May I meeting Respondentposted a notice (not seenby all themen) in which it claimedit had been under severe pressure due to the numerous mine 614DECISIONSOF NATIONALLABOR RELATIONS BOARDinspections which were caused by complaints to the BureauofMines that they were not conforming to safety proce-dures. The notice then said that absenteeism had been andwas considered ground for dismissal as it left the unit shortof the necessary men to conform to the act. (The act did notset a specific number of men as being necessary for a shift.)Respondent seeks to use this as justification for the dis-charges of Phillips, Baker, and Brooks. According toRespondent's Exhibit 1, Marvin Phillips during 1972 untilhis discharge had 14 unexcused absences, Baker had 7, andBrooks had 8. This exhibit also showed that another mannamed Phillips, until the time he was discharged in July1972, had 26 unexcused absences; and another individualnamed Lynn discharged on April 24 had some 27 unexcusedabsences. This exhibit shows that some employees had largeamounts of absenteeism in a very short space of time whichapparently led to their discharges.Respondent through Riley and otherwitnessessought togive the impression that the employees by being absent wereviolating the Federal Coal Mine Health and Safety Actbecause there would not be a full complement of men on theshift. For example in commenting on the reason for MarvinPhillips' discharge, Riley stated it as "Laying off from worktoo often and throwing us short of manpower and noncom-pliance of the health and safety act." Afterextensive ques-tioning and some dissembling by him, Riley admitted thatabsence did not violate this act. He further admitted that thenumber needed on each shift fluctuated. Respondent in itsbrief again seeks to give that impression by stating in regardtoMarvin Phillips and Baker that their absences impededRespondent's ability to meet Federal health and safety stan-dards. There would seem to be a question as to whetherBaker's absences were unexcused since Baker testified hewas only absent some 8 days and brought in an excuse forthose dates.When questioned as to the amount of monthly bonusesRespondent paid over a year's period, on the absence pro-gram, Respondent's supervisors including Riley had no ideaof what amounts were paid in total or the average to eachof its employees. One of General Counsel's witnesses testi-fied that he had had 1 good year for unexcused absencesand had received a $60 bonus, which wouldmean therewere only 6 months when he had no unexcused absences.If this is typical of the employees, and it would seem to be,there were a large number of unexcused absences at themine.It appears from the totality of the evidence that prior toMay 1, 1972, no stress was placed by Respondent on havingan excuse for an absence. There is no contrary testimonydespite Riley's asserted unsubstantiated claim that the menknew they were to bungexcuses.There is no doubt thatRespondent does have an interest in keeping its men work-ing regularly in the mine. But presumably it has had suchan interest since the first day the mine opened and wouldhave been interested in keeping a full crew, as far as theFederal Coal Mine and Safety Act goes, since the first daythat act came into existence. The immediate rigorous settingof standards on May 1 was not explained by Respondent asoccasioned by any new event or necessity. The union orga-nizational attempt stands out as a beacon light signaling thereason for the inception of toughened standards.Similarly it would appear from Respondent's evidencethat these employees were disparately treated in regard toothers who were retained and in contrast to Riley's state-ments regarding doctor's excuses,infra.Riley testified that a man is not always discharged if hedoesn't have an excuse and said that the day shift or nightshift foremen make such decisions in regard to absenteeism,although he took it upon himself to discharge Phillips,whom he had questioned closely concerning the Union andaccused of stabbing him in the back by soliciting for theUnion (see #4 above). Finally Riley admitted that the num-ber of unexcused absences for which a person would bedischarged is up to him or the superintendent and that therewas really no rule concerning it. He also admitted that if aman came without a doctor's excuse he might be permittedto get one.These statements of Riley contrast rather starkly with thetreatment accorded Phillips, Baker, and Brooks who weredischarged abruptly with no thought given to allowing themto procure a new or enlarged doctor's excuse. There did notappear to be any warning given to the men as to how Re-spondent was prepared to enforce the "doctor's excuse"requirement nor did Respondent assert any reason forchanging its past practice as testified to by the employees.It could be safely predicted that the employees would con-tinue to operate as they had in the past unless the "newrequirements" were made to have been set up with one ofthe central purposes being to provide Respondent with anopportunity to rid itself of those whom it felt favored unionorganization. This becomes more apparent when the 8(a)(1)statements found above are considered in this context.Ifind and conclude that Respondent, by dischargingPhillips, Baker, and Brooks, violated Section 8(a)(1) and (3)of the Act.Respondent's claim that there is no reason to reinstateBaker, because he filed a disability claim, has no merit inthis proceeding. The question being decided here is thereason for his discharge and I have found that the reasonsfor the discharge were discriminatory and in violation of theAct. It is not known now whether Baker is permanentlydisabled or not. It would be premature for me to make sucha judgment and I decline to do so. It will be recommendedthat Baker be given reinstatement and backpay and ques-tions in this area may be raised by Respondent at a laterstage in this proceeding if necessary.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,have been found to constitute unfair labor practices in vio-lation of Section 8(a)(3) and (1) of the Act and, occurringin connection with Respondent's business operations as de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.IV THE REMEDYHaving found that Respondent discriminatorily termi- PYRO MINING CO.nated Robert Mooney on May 5,Bobby Rich onMay 6,Marvin Phillips on May 16,Harvey Baker on May 17, andDavid Brooks on May 20,after having demoted Brooks onMay 11, because of their actual and suspected union sympa-thies and activities,I recommend that Respondent offerthem immediate and full reinstatement to their former posi-tions or,if those positions no longer exist,to substantiallyequivalent positions without prejudice to any seniority orother rights and privileges they may enjoy.Respondentshallmake them whole for any loss of pay they may havesuffered by reason of the discrimination against them, bypayment to them of a sum equal to that which each wouldhave received as wages from the date of his discharge, anddemotion in Baker's case,until he is fully reinstated,less anynet interim earnings.Backpay is to be computed on a quar-terly basis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289, with interest at the rateof 6 percent per annum to be computed in the manner setforth inIsisPlumbing&Heating Co.,138 NLRB 716. Ifurther recommend that Respondent,upon request, makeavailable to the Board payroll and other records to facilitatechecking the amounts of backpay and any other rights duethese discriminatees.Respondent also engaged in interrogation of its employ-ees concerning their union membership,activities, or sym-pathies and threatened them with loss of benefits andpromotion possibilities and with cessation of mine opera-tions if successful, and further engaged in surveillance oftheirorganizational activities,and promulgated, main-tained,and enforced an unlawful no-solicitation rule, andIrecommend that Respondent be ordered to cease anddesist from violating the Act in the same or any other man-ner.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.PyroMining Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By discriminatorily terminating Robert Mooney onMay 5, BobbyRich onMay 6,Marvin Phillips on May 16,HarveyBaker onMay 17,and David Brooks on May 20,after having demoted Brookson May11, and not thereafterreinstating them to their positions because of their actualand suspected union sympathies and activities,Respondentengaged in and is engaging in unfair labor practices affect-ing commerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and(7) of the Act.4.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and(7) of the Act by: (a) Interro-gating employees concerning their union membership, ac-tivities,and sympathies; (b)threatening employees with lossof benefits if an employee continued union activities; (c)threatening loss of promotional possibilities if an employeecontinued his union activities; (d) threatening to cease mineoperations if the employees were successful in their union615organizing activities; (e) engaging in surveillanceof employ-ees' organizational activities;and (f)promulgating, main-taining,and enforcing an unlawful no-solicitation rule.Upon the foregoing findings of fact,conclusions of law,and the entirerecord, and pursuantto Section 10(c) of theAct, I herebyissue the following recommended:ORDER2Respondent,Pyro Mining Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees and refusing to reinstate themin order to discourage these employees and other employeesfrom being or becoming union members.(b) Interrogating employees concerning their union sym-pathies, activities,desires, or membership.(c)Threatening employees with loss of benefits if theycontinue their union activities.(d) Threatening loss of promotional possibilities if anemployee continues his union activities.(e)Threatening to cease mine operations if the employ-ees are successful in their organizing activities.(f)Engaging in surveillance of employees'union organi-zational activities.(g)Promulgating,maintaining,and enforcing an unlaw-ful no-solicitation rule.(h) In any like or other manner interfering with, re-straining,or coercing its employees in the exercise of theirrights to self-organization,to form labor organizations, tojoin or assist The United Mine Workers of America,DistrictNo. 23,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer to Robert Mooney,Bobby Rich,Marvin Phil-lips,Harvey Baker,and David Brooks reinstatement in ac-cordance with the recommendations set forth in the sectionof this Decision entitled "The Remedy."(b)Make Robert Mooney, Bobby Rich,Marvin Phillips,Harvey Baker, and David Brooks whole for any loss theymay have suffered by reason of Respondent's discrimina-tion against them in accordance with the recommendationsset forth in the section of this Decision entitled"The Reme-dy—(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards,person-nel records and reports,and all other records necessary toanalyze the amount of backpay and the rights and privilegesdue to Robert Mooney,BobbyRich, Marvin Phillips, Har-vey Baker,and David Brooks as set forth in the section of2 In the event no exceptions are filed asprovided by Sec.102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommendedOrder hereinshall, as provided in Sec 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and order,and all objectionsthereto shall be deemedwaived for all purposes 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisDecision entitled "The Remedy."(d)Post at itsWheatcraft,Kentucky, mine, bath orchange house, sand house, and office, copies of the attachednotice marked "Appendix."3 Copies of said notice, on formsprovided by the Regional Director for Region 9, after beingduly signed by Respondent's authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.7 1n the event that the Board'sOrderis enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Postedby Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which the Company, the Union, and theGeneral Counsel of the National Labor Relations Boardparticipated and offered evidence, the National Labor Rela-tions Board found that we violated the law and ordered usto post this notice and we intend to carry out the Order ofthe Board and abide by the following:WE WILL NOT ask our employees about their unionsympathies, activities, desires, or membership.WE WILL NOT threaten to discharge or otherwise harmemployees who are active for the Union or employeeswho favor the Union.WE WILL NOT threaten to stop orlessen ouremployees'benefits if they should choose to have a union as theirbargaining agent.WE WILL NOT threaten employees with loss of promo-tional possibilities if they continue their union activi-ties.WE WILL NOT threaten to stop operating the mine if theemployees choose to be represented by a union.WE WILL NOT keep employees' organizational activi-ties undersurveillance.WE WILL rescind and not enforce our unlawful no-solicitation rule.WE WILL offer Robert Mooney, Bobby Rich, MarvinPhillips,Harvey Baker, and David Brooks full rein-statementtogether with all of their rights and any back-pay due them.WE WILL NOT discharge, lay off, or refuse to hire orrehire any employee in order to try to discourage ouremployees from being or becoming members of UnitedMineWorkers of America, District No. 23.WE WILL NOT in any like or other mannerinterferewith,restrain,or coerce our employeesin the exerciseof their rightsto self-organization, to form labor organ-izations,to join or assist United Mine Workers ofAmerica,DistrictNo. 23, to bargain collectivelythrough representatives of their own choosing, or toengage inconcerted activities for the purpose of collec-tive bargainingor other mutual aid or protection, or torefrain from any or all such activities.All our employees are free to become orremain unionmembers.DatedByPYRO MININGCOMPANY(Employer)(Representative)(Title)We will notify immediately the above-named individuals,ifpresently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407, Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.